DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response to Final Office Action filed on 7 May 2022, regarding the International Business Machines Corporation application.

Claims 1-20 are currently pending, and claims 1-9 have been fully considered.

This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 been cancelled.

The IDS filed on 27 September 2021, has been amended to list the publication year on the NPL #5.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: After further search and consideration of the present application, the previously cited prior art reference, Hoffman (US 2019/0120830 A1), is the closest prior art reference to the instant claim.  Hoffman discloses chemically-sensitive field effect transistors (ChemFET) fabricated via semiconductor fabrication methods, wherein ChemFETs are configured in an independently addressable array, wherein are taught an analyte or reaction-sensitive oxide layer, an insulating layer embedded with ChemFET components, and a stack including a processor IC chip (52), a memory controller IC chip (54) and a memory IC chip (56), wherein physical and electrical communication between the IC chips is provided by Through Silicon Vias (TSVs) (43) and connections members (44), such as solder joints.  However, Hoffman does not teach or suggest a structure corresponding to the claimed contact and wiring structure layer in contact with a bottom surface of the transistor device layer, which is on an opposite side of the transistor device layer from the oxide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
11 May 2022